IN THE
             ARIZONA COURT OF APPEALS
                              DIVISION ONE


                     STATE OF ARIZONA, Appellee,

                                     v.

                   JOHN ALDEN TURNER, Appellant.

                           No. 1 CA-CR 15-0477
                            FILED 5-3-2016


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR20020252
                 The Honorable Tina R. Ainley, Judge

                               AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Eric Knobloch
Counsel for Appellee

C. Kenneth Ray, II, PC, Prescott
By C. Kenneth Ray, II
Counsel for Appellant



                                   OPINION

Presiding Judge Diane M. Johnsen delivered the opinion of the Court, in
which Judge Patricia A. Orozco and Judge Kenton D. Jones joined.
                            STATE v. TURNER
                            Opinion of the Court

J O H N S E N, Judge:

¶1           John Alden Turner appeals the revocation of his probation,
arguing a statute that allows the court to extend probation when a
defendant has failed to pay restitution does not allow the court to extend
conditions of probation unrelated to restitution.        Because Turner
misconstrues the statute and because he had proper notice of the extension,
we affirm the revocation.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Turner pled guilty to attempted fraudulent schemes and
artifices, a Class 3 felony.1 The superior court suspended his sentence and
placed him on supervised probation for five years. Before Turner's
probation expired, his probation officer filed a petition to extend probation,
alleging Turner had failed to pay $65,988 in restitution. Pursuant to
Arizona Revised Statutes ("A.R.S.") section 13-902(C) (2016), the court
found Turner still owed restitution and extended his probation for five
years.2 Two years later, Turner's probation officer filed a petition to revoke
probation, alleging Turner had failed to comply with probation conditions
unrelated to restitution. After Turner admitted one of the violations, the
court continued him on supervised probation for 54 months.

¶3             About six months later, Turner's probation officer filed
another petition to revoke, alleging Turner had violated several conditions
of probation, including his restitution obligation. Following a hearing, the
court found the State had failed to prove Turner had violated the
restitution-related condition, but had proven other violations. The court
then revoked Turner's probation and sentenced him to two years in prison.

¶4            Turner timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12–
120.21(A)(1) (2016), 13–4031 (2016) and –4033 (2016).




1      On review, we view the facts in the light most favorable to sustaining
the judgment and resolve all inferences against Turner. State v. Fontes, 195
Ariz. 229, 230, ¶ 2 (App. 1998).

2      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      2
                            STATE v. TURNER
                            Opinion of the Court

                               DISCUSSION

A.     Section 13-902(C).

¶5           Turner argues that when the court exercises its power to
extend probation under A.R.S. § 13-902(C), it may extend only the condition
requiring payment of restitution, not the other conditions of probation. He
argues that, having extended his probation under § 13-902(C), the court
lacked subject-matter jurisdiction to revoke his probation for a violation of
a condition unrelated to restitution.

¶6             As Turner contends, once probation has expired, the court
lacks jurisdiction to revoke probation. State v. Chacon, 221 Ariz. 523, 526, ¶
6 (App. 2009). A question about subject-matter jurisdiction may be raised
at any time. Id. at 525-26, ¶ 5. We review issues of statutory interpretation
de novo. State v. Barnett, 209 Ariz. 352, 354, ¶ 7 (App. 2004). "The primary
principle of statutory interpretation is to determine and give effect to
legislative intent." Wyatt v. Wehmueller, 167 Ariz. 281, 284 (1991). We first
look to the language of the statute to determine the legislature's intent.
United Dairymen of Ariz. v. Rawlings, 217 Ariz. 592, 596, ¶ 12 (App. 2008). "If
the language of a statute is clear and unambiguous, we must give it effect
without resorting to any rules of statutory construction." State v. Johnson,
171 Ariz. 39, 41 (App. 1992); see also Janson ex rel. Janson v. Christensen, 167
Ariz. 470, 471 (1991) ("[T]he best and most reliable index of a statute's
meaning is its language and, when the language is clear and unequivocal,
it is determinative of the statute's construction."). If a statute is ambiguous,
we consider the statute's "context, subject matter, historical background,
effects and consequences, and spirit and purpose." State v. Ross, 214 Ariz.
280, 283, ¶ 22 (App. 2007) (quoting Hughes v. Jorgenson, 203 Ariz. 71, 73, ¶
11 (2002)).

¶7            Section 13-902(C) states:

       When the court has required, as a condition of probation, that
       the defendant make restitution for any economic loss related
       to the defendant's offense and that condition has not been
       satisfied, the court at any time before the termination or
       expiration of probation may extend the period within the
       following limits:

              1. For a felony, not more than five years.

              2. For a misdemeanor, not more than two years.



                                       3
                            STATE v. TURNER
                            Opinion of the Court

By its plain language, § 13-902(C) thus authorizes the court to extend the
"period" of probation when a defendant has failed to make restitution and
limits the length of any such extension.

¶8             Turner does not dispute that because he had failed to pay
restitution, the superior court was authorized to extend the period of his
probation. Nor does he argue that, by extending his obligation to pay
restitution by five years, the court exceeded its statutory authority. Instead,
Turner argues that when a defendant fails to pay restitution, § 13-902(C)
allows the court to extend the "period" of probation only with respect to the
restitution condition. Turner contends that if the legislature intended to
authorize the court to extend the other conditions of probation solely
because a defendant has failed to pay restitution, "it could have, and would
have, so stated."

¶9           Contrary to Turner's contention, the statute's language,
context and purpose make clear that the legislature intended § 13-902(C) to
allow the court to extend all of the conditions of probation for the
designated period.

¶10          Chapter 9 of Title 13 generally governs probation for eligible
defendants. Section 13-901, the first statute within Chapter 9, begins:

       If a person who has been convicted of an offense is eligible for
       probation, the court may suspend the imposition or execution
       of sentence and, if so, shall without delay place the person on
       . . . probation . . . on such terms and conditions as the law
       requires and the court deems appropriate[.]

A.R.S. § 13-901(A). Under this provision, the legislature has given the court
broad power to impose on a defendant "such terms and conditions as the
law requires and the court deems appropriate[.]" Further, subpart (C) of §
13-901 provides that after imposing probation, "[t]he court, in its discretion,
may issue a warrant for the rearrest of the defendant and may modify or
add to the conditions" of the probation. See State v. Quintana, 195 Ariz. 325,
328 (App. 1999) ("Upon a finding that Defendant has violated his probation,
the court may 'modify or add to' the conditions of probation."); Burton v.
Superior Court, 27 Ariz. App. 797, 800 (1977) (court may "modify or revoke
the term of probation"). As for the length of the period of probation a court
may impose, as applicable here, subpart (B) of § 13-901 states that "[t]he
period of probation shall be determined according to section 13-902[.]"

¶11           Turning to that separate provision, § 13-902 is entitled
"Periods of probation; monitoring; fees." See Minjares v. State, 223 Ariz. 54,


                                      4
                            STATE v. TURNER
                            Opinion of the Court

62, ¶ 34 (App. 2009) ("We also may consider a title to aid in interpretation.").
Nowhere in § 13-902 did the legislature refer to the power of the court to
impose or modify any condition of probation; the statute instead pertains
entirely to the length of time -- the "period" -- of probation the court
otherwise is authorized to impose. The respective subparts of § 13-902
define the maximum period of probation a court may impose on a person
convicted of various crimes or classes of crimes. See, e.g., § 13-902(A), (B),
(E)-(G). Subpart (C), at issue here, authorizes the court to extend the
"period" of probation when a probationer has failed to pay restitution.

¶12           We find no support in the language or context of the
respective statutes for Turner's argument that when the legislature
authorized the court to extend the period of probation for a defendant's
failure to pay restitution in § 13-902(C), it impliedly limited the broad
discretion it granted the court in § 13-901(A) and (C) to determine the
appropriate conditions of probation. See State v. Sweet, 143 Ariz. 266, 270
(1985) (under "accepted rule of statutory construction" of in pari materia,
court may consider other relevant statutes). Instead, by authorizing the
court to extend the "period" of probation, the legislature intended in § 13-
902(C) to permit the court to extend the duration of all of the conditions of
a defendant's probation, not only the condition requiring restitution.

B.     Alleged Due-Process Violation.

¶13          Relying on State v. Korzuch, 186 Ariz. 190 (1996), Turner next
argues the superior court unconstitutionally revoked his probation because
he had no notice that when his probation was extended, all the original
conditions remained in place, including those unrelated to restitution.
Because Turner raises this issue for the first time on appeal, we review for
fundamental error. See State v. Henderson, 210 Ariz. 561, 567, ¶¶ 19-20
(2005). To warrant reversal, Turner must show fundamental error occurred
and caused him prejudice. Id. at 567, ¶ 20.

¶14          Due process requires notice to a defendant before his
probation period is extended. Korzuch, 186 Ariz. at 193. Turner contends
that the order extending his probation did not give him notice that the
extension applied to the non-restitution conditions. The order extending
Turner's probation stated:

       It is ordered, pursuant to A.R.S. § 13-902(C), that the
       defendant's probation term is extended for five years, to
       expire October 10, 2014. The defendant has received notice,
       been advised, and waives his right to an attorney, right to a



                                       5
                           STATE v. TURNER
                           Opinion of the Court

      hearing, and is in agreement with the extension of the
      probation term. IT IS FURTHER ORDERED, that the
      outstanding balance of $65,988.00 be paid in monthly
      installments of $1,000.00 commencing October 1, 2009, until
      paid in full.

¶15           The language of the order does not support Turner's
interpretation. The order first states that Turner's "probation term is
extended for five years." Depending on the context, a probation "term"
might mean either a condition of probation (i.e., a "term of probation") or
the period (duration) of probation. Here, however, the words "extended"
("probation term is extended for five years") and "extension" ("extension of
the probation term") make clear that the court meant "term" to refer to a
period of time, i.e., the duration of probation, rather than any condition of
probation. See Random House Webster's Unabridged Dictionary 1958
(2001) (defining "term" as "the time or period through which something
lasts" and "a period of time to which limits have been set"; "terms" means
"conditions or stipulations limiting what is proposed to be granted or
done").3

¶16           Finally, Turner's actions following the extension demonstrate
he understood that all the conditions of his probation had been extended.
As noted above, two years after the court extended Turner's probation
pursuant to § 13-902(C), Turner admitted he had failed to comply with a
condition of his probation requiring him to submit to drug and alcohol
testing, an admission reflecting that he knew that he remained subject to
conditions of probation other than the obligation to pay restitution.
Additionally, following that violation hearing, Turner signed a document
titled Uniform Conditions of Supervised Probation, which listed all of his
various probation conditions, a document titled Special Conditions of
Probation, and two Implementation of Conditions of Probation, all of which
explained Turner's obligation to comply with specified probation
conditions other than restitution. Thus, the record reveals that, contrary to
his current contention, he knew that all the prior conditions of probation
remained in effect.


3       To the extent Turner argues the court did not adequately explain the
probation extension orally to him during the hearing, he has failed to
provide a transcript of that hearing to support his argument. See State v.
Kerr, 142 Ariz. 426, 430 (App. 1984) ("It is the responsibility of defense
counsel to ensure that any document necessary to defendant's argument is
in the record on appeal.").


                                     6
                         STATE v. TURNER
                         Opinion of the Court

                           CONCLUSION

¶17           For the foregoing reasons, we affirm the superior court's
judgment revoking Turner's probation and imposing a sentence of
incarceration.




                                :ama




                                  7